DETAILED ACTION
Claims 1-3, 5-7, 16-18, 20-22, and 31-44 are presented for examination.
Claims 1, 16, 31, and 38 are amended.
Claims 4, 8-15, 19, and 23-30 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 07/16/2019. It is noted, however, that applicant has not filed a certified copy of the IN201941028561 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Per Larsen on July 25, 2022.
The application has been amended as follows: 
In the Abstract:
ABSTRACT
A user equipment (UE) may employ an extended cyclic prefix, a postfix, or both for sounding reference signal (SRS) transmissions, such that gaps between SRS transmissions are long enough for UE antenna switching operations , but shorter in duration than any maximum channel vacancy time durations set by a wireless communications system. Further, UEs may transmit SRSs to base stations in accordance with an SRS configuration. For example, a base station may provide SRS configuration information to a UE that indicates, for example, information related to SRS scheduling, subband information, a cyclic prefix length, a cyclic postfix length, listen-before-talk (LBT) type information, an SRS trigger, an SRS cancellation procedure, or any combinations thereof. Based on such SRS configuration information, a UE may perform partial subband SRS techniques, subband selection techniques, SRS bandwidth adaptation techniques, LBT type configuration techniques, etc.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 11-13, filed on July 06, 2022, in response to the Final Rejection mailed on May 19, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.



Allowable Subject Matter
Claims 1-3, 5-7, 16-18, 20-22, and 31-44 (renumbered as claims 1-26) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-3, 5-7, 16-18, 20-22, and 31-44 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel; identifying a transmission gap between a first set of scheduled resources …; modifying a timing relationship … based at least in part on the identified transmission gap, an antenna switching time, and a maximum channel vacancy time duration…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Rahman et al., U.S. Publication No. 2019/0141639, which discloses a method for wireless communication comprising identifying a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission [paragraphs 0060, 0103, 0130], and modifying transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [paragraphs 01117, 0112, 0122, 0124, 0140]. The cited portions of Rahman do not disclose scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel; identifying a transmission gap between a first set of scheduled resources; modifying a timing relationship based at least in part on the identified transmission gap, an antenna switching time, and a maximum channel vacancy time duration. Therefore, Rahman fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Salem, (U.S. Publication No. 2020/0275430), which discloses a method for wireless communication comprising modifying a timing relationship of the transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136]. The cited portions of Salem do not disclose modifying a timing relationship based at least in part on the identified transmission gap, an antenna switching time, and a maximum channel vacancy time duration. Therefore, Salem fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Rahman, or Salem disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 16, 31, and 38, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469